United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 98-3352SD
                                  _____________

United States of America,               *
                                        *
                  Appellee,             * Appeal from the United States
                                        * District Court for the District
      v.                                * of South Dakota.
                                        *
Kally Veo, also known as Kallie Kirkie, *      [UNPUBLISHED]
                                        *
                  Appellant.            *
                                _____________

                            Submitted: March 8, 1999
                                Filed: March 18, 1999
                                 _____________

Before FAGG, LAY, and WOLLMAN, Circuit Judges.
                          _____________

PER CURIAM.

       Kally Veo appeals her conviction for embezzlement and theft from an Indian
tribal organization. First, we reject Veo's contention that the government produced
insufficient evidence to support the jury's verdict. The record contains substantial
evidence on which the jury reasonably could have found Veo guilty of the charged
crime. Second, Veo's contentions related to the sufficiency of the indictment, the
admissibility of evidence offered by the government, and the jury instructions either
are unsupported by the record, otherwise without legal merit, or both. Because the
appeal involves the straightforward application of settled principles of law, a
discussion of the issues will serve no useful purpose. We thus affirm Veo's
conviction without an extended opinion. See 8th Cir. R. 47B.

     A true copy.

           Attest:

                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-